          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 1 of 67



 1   BRUCE WECKER (CA Bar No. 078530)
     bwecker@hausfeld.com
 2
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
 4   San Francisco, CA 94111
     415-633-1908 tel
 5
     415-358-4980 fax
 6   Attorneys for Plaintiff FULLVIEW, INC.

 7
                              UNITED STATES DISTRICT COURT
 8
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
     FULLVIEW, INC., a Delaware corporation,    §   Case No. 3:18-cv-00510 EMC
11
                                                §
                                Plaintiff,          AMENDED COMPLAINT
12                                              §
           vs.                                  §
13                                                  Filing Date of Original Complaint:
                                                §
14                                              §             January 23, 2018
     POLYCOM, INC., a California corporation,
                                                §
15                              Defendant.      §   JURY TRIAL DEMANDED
16

17

18

19

20

21

22

23

24

25

26

27

28

     AMENDED COMPLAINT                          -1-                     Case No. 3:18-cv-00510
           Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 2 of 67



 1           Plaintiff FullView, Inc. (“FullView” or “Plaintiff”) hereby files its Amended Complaint

 2   against Defendant Polycom, Inc. (“Polycom” or “Defendant”) for patent infringement. For its

 3   complaint, Plaintiff alleges, on personal knowledge as to its own acts and on information and

 4   belief as to all other matters, as follows:

 5
                                                   PARTIES
 6

 7           1.      Plaintiff FullView is a corporation organized under the laws of the State of
 8   Delaware and has its principal place of business in Holmdel, New Jersey. FullView is and at all
 9
     pertinent times was the assignee and owner of the patents at issue in this case.
10
             2.      Defendant Polycom is incorporated under the laws of the State of California and
11
     has its principal place of business in San Jose, California.
12

13                                 JURISDICTION AND VENUE
14
             3.      This Complaint asserts a cause of action for patent infringement under the Patent
15
     Act, 35 U.S.C. § 271.
16
             4.      This Court has subject matter jurisdiction over this matter by virtue of
17
     28 U.S.C. § 1338(a).
18
             5.      The venue of this Court is proper by virtue of 28 U.S.C. § 1391(b) and (c) and
19

20   28 U.S.C. § 1400(b) in that (i) Polycom may be found in this district, (ii) Polycom committed

21   acts of infringement in this district, (iii) a substantial portion of the events or omissions giving

22   rise to this complaint occurred in this district and (iv) a substantial portion of the property that is

23   the subject of this complaint is situated in this district.

24           6.      This Court has personal jurisdiction over Polycom because Polycom provides

25   infringing products and services in the Northern District of California.

26

27

28

     AMENDED COMPLAINT                                   -2-                     Case No. 3:18-cv-00510
           Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 3 of 67



 1                                          BACKGROUND
 2
                                          The FullView Patents
 3

 4          7.      Plaintiff owns several patents, all deriving from the inventions of Dr. Vishvjit

 5   Singh (Vic) Nalwa, who has been President of FullView since founding it with Bell Labs in 2000.
 6          8.      FullView is a Prime Contractor for the U.S. Navy that provides the Navy with
 7   360° panoramic cameras for its most advanced aircraft carriers, such as the USS Gerald R. Ford.
 8          9.      Dr. Nalwa received a Ph.D. in Electrical Engineering from Stanford University in
 9   1987, after which he was a Principal Investigator at Bell Labs Research until he co-founded
10   FullView. In 1989, he was also on the faculty of Princeton University. From 1994 to 1998, he
11
     was an Associate Editor of the IEEE Transactions on Pattern Analysis and Machine Intelligence,
12
     the preeminent journal in his field. He holds 14 U.S. patents on his omni-directional camera
13
     inventions for which in 2004 he was elected a Fellow of the IEEE — an honor awarded to no
14
     more than 0.1% of IEEE’s total voting membership in a year. He has given invited technical
15
     talks worldwide, including at MIT, Stanford, CMU, UC Berkeley, Harvard, Princeton, Yale,
16
     Google, Technion, UBC, TU Delft, HKU, IIT Delhi and INRIA. He is the author of A Guided
17
     Tour of Computer Vision, Addison-Wesley, 1993, a course text that has also been used for Ph.D.
18
     qualifying exams in Artificial Intelligence and Computer Science, e.g., by Stanford University.
19
            10.     U.S. Patent No. 6,700,711 (“the ’711 Patent”) entitled “Panoramic viewing
20
     system with a composite field of view” was issued on March 2, 2004 and expired on November
21
     30, 2015. A true and correct copy of the ’711 Patent is attached as Exhibit “A” and is
22
     incorporated herein by reference. Plaintiff is the legal and rightful owner of the ’711 Patent.
23

24          11.     U.S. Patent 6,128,143 (“the ’143 Patent”) entitled “Panoramic viewing system

25   with support stand” was issued on October 3, 2000 and expired on August 28, 2018. A true and

26   correct copy of the ’143 Patent is attached as Exhibit “B” and is incorporated herein by

27   reference. Plaintiff is the legal and rightful owner of the ’143 Patent.

28

     AMENDED COMPLAINT                                 -3-                      Case No. 3:18-cv-00510
           Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 4 of 67



 1          12.     The ’711 Patent contains thirty-nine (39) patent claims covering a unique and

 2   novel method, product of method (i.e., composite image), and system and apparatus for an omni-
 3   directional or panoramic viewer. The ’711 invention describes several cameras looking in
 4   different directions from offset viewpoints, off mirrors, allowing a user to seamlessly look in any
 5   direction at a portion of or a complete 360° composite image. This invention can enhance virtual
 6   meetings by allowing an unlimited number of remote users to simultaneously simulate sitting in
 7
     a physical meeting room (perhaps in a different country) in which each user is free look in any
 8
     direction.
 9
            13.     The ’143 Patent contains eighteen (18) patent claims covering a unique and novel
10
     system and apparatus for a compact and non-intrusive omni-directional or panoramic viewer in
11
     which several cameras look off a mirrored pyramid, this pyramid and these cameras secured to a
12
     support member that intersects an inner volume of the pyramid. This invention builds on the
13
     invention of the ’711 Patent by providing it with ease and preciseness in assembling and
14
     calibrating its camera–mirror arrangement — thereby reducing manufacturing costs.
15

16
                                    FullView License to Polycom
17

18          14.     Effective April 1, 2011, Polycom licensed from FullView the ’711 and ’143

19   Patents among others under an Intellectual Property Agreement (“IPA”) between the parties that

20   allowed Polycom to manufacture and sell infringing low-resolution products worldwide,

21   including its CX5000 product (“CX5000”) that provides panoramic 360° video for

22   videoconferencing applications.

23          15.     Polycom’s CX5000 product was previously manufactured and marketed as the

24   RoundTable product (“RoundTable”) by Microsoft Corporation (“Microsoft”), also under license
25   from FullView. As the two products are evidently identical but for their labeling, Polycom often
26   referred to “CX5000” as “RoundTable” in its communications with FullView.
27

28

     AMENDED COMPLAINT                               -4-                      Case No. 3:18-cv-00510
             Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 5 of 67



 1            16.    Polycom gave FullView a notice on July 2, 2012 to terminate their IPA effective

 2   October 1, 2012, but then disavowed this date for an earlier date after both dates had passed —
 3   even though the IPA required a 90-day termination notice. FullView initiated arbitration in 2016,
 4   which concluded in 2019. In this arbitration, FullView:
 5     (i)    prevailed with costs,
 6     (ii) discovered that Polycom had not reported all its sales as the IPA required,
 7    (iii) could not resolve certain perceived discrepancies in Polycom’s sales and manufacturing
 8
              disclosures because of the arbitration’s restricted discovery, and
 9
       (iv) uncovered Polycom document manipulation when Polycom mistakenly emailed it dated
10
              electronic end-of-life bulletins for “CX5000 HD” — following which it claimed that such
11
              electronic bulletins “weren’t locatable” for the licensed CX5000 — after having
12
              contended a year earlier that ‘“End-of-life” date is not a term’ ‘used by Polycom.’
13

14                         Inter Partes Reexamination of the ’711 Patent
15
              17.    In 2011–12, Polycom advised FullView of its intent to manufacture and sell new
16
     products with higher image resolution than that licensed by the IPA (“CX5000 Successor
17

18   Products”). The parties commenced negotiations for a license for such products but failed to

19   reach agreement.

20            18.    Polycom requested an Inter Partes Reexamination (“IPX”) of the ’711 Patent at

21   the United States Patent and Trademark Office (“USPTO”) on January 26, 2012, presenting 20

22   prior art references and 53 issues to challenge all 39 claims of the ’711 Patent. The Examiner

23   allowed only two references, “Uehira” and “Lelong,” and only two issues, one for each reference

24   individually. Polycom petitioned the Director to reinstate all of the disallowed references and
25   issues, a petition the Director denied in its totality in a final and nonappealable decision.
26            19.    Around the same time in 2011–12, Polycom discontinued manufacturing the
27   CX5000 product while continuing to sell it worldwide, and began selling CX5000 Successor
28

     AMENDED COMPLAINT                                 -5-                         Case No. 3:18-cv-00510
          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 6 of 67



 1   Products worldwide — these products being manufactured and/or imported by Polycom at dates

 2   unknown to Plaintiff.
 3          20.     On January 4, 2017, the Patent and Trial Board (“PTAB”) of the USPTO affirmed
 4   the validity of all 39 claims of the ’711 Patent in the IPX — but not before it had first disallowed
 5   every claim in its Original Decision on September 29, 2014, this decision swayed by a persistent
 6   technical misrepresentation by Polycom that Polycom ultimately abandoned when it proffered an
 7   expert declaration to counter an expert declaration by FullView.
 8
            21.     The Original PTAB Decision — by asserting a “new” issue of patentability that
 9
     combined the two IPX references as disallowed by the Director — allowed FullView to reopen
10
     prosecution and establish that “Uehira” when properly read does not render any claim of the ’711
11
     Patent obvious or anticipated.
12
            22.     Polycom appealed the final PTAB IPX decision to the U.S. Court of Appeals for
13
     the Federal Circuit (“CAFC”), which affirmed the decision on April 29, 2019.
14

15                            Inter Partes Review of the ’143 Patent
16
            23.     On January 31, 2019, Polycom challenged claims 1–3 and 10–12 of FullView’s
17

18   ’143 Patent in an Inter Partes Review (“IPR”) Petition.

19          24.     This Petition included another technical misrepresentation, though this time

20   through an expert declaration that FullView countered with an expert declaration by Dr. Nalwa.

21   The PTAB denied this Petition — and then denied Polycom’s Rehearing Request on this Petition

22   on September 10, 2019.

23          25.     Polycom thus exhausted every possible challenge at the USPTO, and then CAFC,

24   to the validity of every claim of the ’711 Patent and to claims 1–3 and 10–12 of the ’143 Patent.
25

26

27

28

     AMENDED COMPLAINT                                -6-                      Case No. 3:18-cv-00510
              Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 7 of 67



 1                            Polycom's Infringing Goods And Services
 2
               26.    As alleged above, the ’711 Patent issued on March 2, 2004 and the ’143 Patent
 3
     issued on October 3, 2000. On information and belief, Polycom was well aware of these and
 4
     other FullView patents well before Polycom announced on March 30, 2009 that it would be
 5
     selling worldwide the Microsoft Roundtable product renamed as the Polycom CX5000.
 6
               27.    On June 15, 2009, Dr. Nalwa emailed Mr. Robert C. Hagerty, Chairman and CEO
 7

 8   of Polycom at the time, that Microsoft’s license to FullView’s patents for its RoundTable

 9   product excluded any “right to sublicense” FullView’s patents.

10             28.    On July 16, 2009, Dr. Nalwa described FullView’s patents to Polycom in a

11   presentation he gave at its San Jose offices under a non-disclosure agreement (“NDA”)

12   retroactive to this date. At this meeting, he specifically pointed out to those present, including to

13   Mr. Jeff Rodman, co-founder of Polycom, that FullView’s patent license to Microsoft was “non-

14   sublicensable.” He subsequently informed Mr. Keith Rutherford of Polycom’s outside counsel
15   law firm of this, both by email and in a video conference, to both of which Mr. Rodman was a
16   party.
17             29.    Nevertheless, on information and belief, since a time known to Polycom but not
18   to FullView, Polycom has made and sold worldwide, without a license from FullView, allegedly
19   infringing products that provide panoramic 360° video for videoconferencing applications:
20
       (i)     Polycom apparently made and sold CX5000 (or RoundTable) products before it entered
21
               into an IPA with FullView effective April 1, 2011, but it concealed this from FullView.
22
       (ii) Polycom continued to sell previously made CX5000 products after the IPA’s term, but it
23
               did not disclose this to FullView, as the IPA required, until the aforementioned arbitration.
24
      (iii) Polycom apparently made CX5000 Successor Products — such as the CX5000 HD,
25
               CX5100, CX5500, CX8000 360º and RealPresence Centro products — since at least
26
               2011, and then sold them starting no later than around January 2012 to beyond the
27
               expiration of the asserted patents.
28

     AMENDED COMPLAINT                                  -7-                      Case No. 3:18-cv-00510
          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 8 of 67



 1                                 Infringement of the ’711 Patent
 2
            30.     The invention of the ’711 Patent is captured in its “process” or method claims,
 3
     such as 1, 2, 5, 6 and 9 below; in its “machine” or apparatus claims, such as 16, 19 and 22; and in
 4
     its “manufacture” or product-of-method claims, such as 25, 26, 29, 30 and 33:
 5

 6               1. A method of producing a composite image with a plurality of sensors each having
 7          an individual field of view, comprising the steps of:
                 for at least one of the plurality of sensors, redirecting at least a portion of its
 8
            individual field of view with a reflective area; and
 9
                 merging images corresponding to the individual fields of view to produce the
10          composite image having a corresponding field of view, wherein each one of at least two
11          fields of view corresponding to images that are merged has a portion, where the images
            are merged, that has viewing directions that are substantially similar to the viewing
12
            directions of the other portion, and wherein the viewing directions within each one of
13          such two portions appear to originate substantially from a point that is offset from the
14          point for the other one of such two portions.

15               2. The method of claim 1, wherein the field of view corresponding to the composite
            image has at least one blind region that encompasses at least a portion of an edge of a
16
            reflective area and that lies between the two portions of the two individual fields of view.
17
                5. The method of claim 1, wherein images corresponding to the individual fields of
18
            view are merged electronically by merging data representative of the fields of view to
19          produce data representative of the composite image and data representative of the
20          composite image is stored by electronic means.

21                6. The method of claim 5, further comprising displaying the composite image
            selectively using a control means to select a portion of the composite image to be
22
            displayed.
23
                9. The method of claim 5, further comprising displaying at least a portion of the
24          composite image remotely after transmitting this portion over a communication network.
25
            31.     Although all 39 claims of the ’711 Patent are infringed, to simplify these
26
     proceedings, FullView asserts only the following claims: 1, 2, 4, 5, 9, 11, 13, 15, 16, 18, 19, 21,
27
     22, 24, 25, 26, 28, 29, 33, 35, 37 and 39.
28

     AMENDED COMPLAINT                               -8-                      Case No. 3:18-cv-00510
             Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 9 of 67



 1            32.    On information and belief, the CX5000 and CX5000 Successor Products

 2   implement the method, apparatus and product-of-method of the ’711 Patent in a manner identical
 3   to that of the Microsoft RoundTable product. This was recently conceded by Polycom in a filing
 4   in this Court wherein it stated: “Polycom now uses” “the very solution Microsoft independently
 5   developed,” conceding that only a single “solution” was developed by Microsoft and then used
 6   by Polycom. Therefore, to establish that any accused product infringes any claim, it is sufficient
 7   to establish that the RoundTable product infringes that claim.
 8
              33.    The RoundTable product provides panoramic 360° video for videoconferencing
 9
     applications using the camera–mirror arrangement of Figure 2 of the ’711 Patent, but with five
10
     cameras (“sensors”) instead of four. A five-sided mirrored pyramid “redirecting at least a portion
11
     of” each camera’s “individual field of view with a reflective area” (mirror) is followed by
12
     “merging images corresponding to the individual fields of view to produce the composite image”
13
     (claim 1). This “composite image” — created “electronically by merging data representative of
14
     the fields of view to produce data representative of the composite image” that “is stored by
15
     electronic means” (claim 5) — excludes views of the world within five “blind regions,” each of
16
     which “encompasses at least a portion of an edge of a reflective area” (claim 2). The active
17
     speaker’s voice is the “control means to select a portion of the composite image to be displayed”
18
     (claim 6) “remotely after transmitting this portion over a communication network” (claim 9).
19

20            34.    The only claim limitations in any ’711 Patent claim not clearly demonstrated

21   expressly in the specification of the RoundTable product are these, both these limitations

22   infringed by the RoundTable’s implementation of the geometry of Figure 14 of the ’711 Patent:

23     (i)    Portions of the “two fields of view” “where the images are merged” have “viewing

24            directions that are substantially similar” but “appear to originate substantially” from

25            “offset” points (claim 1) — each such claimed point, termed a “viewpoint” in the IPX,

26            equivalent to a “pinhole” in a “pinhole camera.”
27     (ii) A “blind region that encompasses at least a portion of an edge of a reflective area” “lies
28            between the two” foregoing “portions of the two individual fields of view” (claim 2).

     AMENDED COMPLAINT                                -9-                     Case No. 3:18-cv-00510
             Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 10 of 67



 1   Unsurprisingly then, these claim limitations were the focus of the parties’ dispute in the IPX.

 2            35.    To see that the RoundTable product implements the geometry of Figure 14 of the
 3   ’711 Patent, first consider Exhibit “C”, which shows the RoundTable camera head, both
 4   assembled and disassembled. In the upper photograph, there is clearly an “offset” between the
 5   apparent apertures of adjoining cameras lenses as seen in the mirrors — that is, the lens apertures
 6   appear to be side by side after reflection, rather than coincident — which establishes the “offset”
 7   claimed in claim 1.
 8
              36.    Next, consider Exhibit “D”, which shows two sets of video stills from the
 9
     RoundTable product — captured by Dr. Nalwa at Bell Labs, Murray Hill, NJ on September 17,
10
     2008 and on April 15, 2009 — each video still “displaying the composite image selectively using
11
     a control means to select a portion of the composite image to be displayed” (claim 6). In each
12
     displayed “portion of the composite image” in each set of images, a yardstick placed across the
13
     same mirror edge has missing from it roughly an eighth of an inch along where the annotating
14
     arrow points, no matter the distance of the yardstick from that mirror edge. This is verified by
15
     counting the number of eighth-inch intervals in an inch of the yardstick across the “blind region.”
16
     Nothing in either scene within this roughly eighth of an inch that embraces the mirror edge can
17
     be seen in the composite image, this composite image otherwise geometrically “substantially”
18
     continuous. These observations establish that the RoundTable implements every aspect of the
19

20   geometry of Figure 14 of the ’711 Patent — as readily seen by considering “pinhole cameras”:

21     (i)    a “blind region” of roughly constant width within “the field of view corresponding to the

22            composite image,” this “blind region” “encompassing” a mirror edge as in claim 2;

23     (ii) “viewing directions that are substantially similar” in portions of the “two fields of view”

24            “where the images are merged” as in claim 1 — as else objects across the “blind region”

25            would not appear geometrically “substantially” continuous in the composite image no

26            matter what the object and what its location in the scene; and
27    (iii) “offset” viewpoints of “such two portions” of “two fields of view” as in claim 1 — as
28            also seen from Exhibit “C” — as else the “blind region” would expand with distance.

     AMENDED COMPLAINT                                - 10 -                   Case No. 3:18-cv-00510
             Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 11 of 67



 1            37.    This showing that the RoundTable implements every aspect of the geometry of

 2   Figure 14 of the ’711 Patent is unaffected by whether the RoundTable also successfully matches
 3   image color and brightness across the “blind region” — as it does in one set of images in Exhibit
 4   “C”, but not in the other set. “Uehira” and a FullView expert declaration in the IPX attest to
 5   image color and brightness matching being independent of the technique used to “merge” the
 6   images geometrically. Thus, every ’711 claim is infringed by every accused product.
 7            38.    Whereas Polycom alleges in the Joint CMC Statement that the RoundTable, “the
 8
     very solution” “Polycom now uses,” was “independently developed” by Microsoft, it is no
 9
     coincidence that the RoundTable implements the geometry of Figure 14 of the ’711 Patent:
10
       (i)    Dr. Nalwa had shared a Bell Labs Technical Memorandum describing his implementation
11
              of Figure 14 of the ’711 Patent — with eighth-inch-thick “blind regions” and image color
12
              and brightness matching — with Dr. Richard Szeliski, a Microsoft researcher, in 1996.
13
       (ii) In October 2002, Microsoft had unsuccessfully sought to borrow from FullView its
14
              FC-1005 product that incorporated the ’711 and ’143 inventions and sold for $70,000.
15
      (iii) By then, the ’143 Patent and several parents of the ’711 Patent had issued while
16
              Microsoft had been pursuing a mirrorless multi-camera design for years with which it
17
              was unable to match the quality of composite images on FullView’s website —images
18
              such as from FullView’s ’711 prototype in Exhibit “E” that was used to webcast a widely
19
              publicized live performance by Mr. David Bowie in New York City in May 1999.
20

21    (iv) In November 2003, FullView offered to license its patents to Microsoft, but to no avail.

22            Instead, in 2007, Microsoft launched its RoundTable product that closely resembled the

23            prototype of Exhibit “E” — with five cameras, “blind regions” and “offset” viewpoints.

24     (v) On April 29, 2008, FullView filed a complaint against Microsoft in this Court, alleging

25            that it had willfully infringed the ’711 Patent. Microsoft settled this complaint within two

26            months to become a licensee of FullView effective June 25, 2008 under a Settlement and

27            License Agreement (“SLA”) between FullView and Microsoft.
28

     AMENDED COMPLAINT                                - 11 -                    Case No. 3:18-cv-00510
          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 12 of 67



 1                                Infringement of the ’143 Patent
 2
            39.     The invention described and claimed in the ’143 Patent generally relates to
 3
     “machine” or apparatus claims such as claims 10, 11 and 12 below:
 4

 5                10. A panoramic viewing apparatus, comprising:

 6              [a] plurality of image processing devices, each having an optical center and a field of
            view;
 7
                 a pyramid shaped element having a plurality of reflective side facets facing in
 8
            different directions, each of at least two of the plurality of reflective side facets
 9          redirecting a field of view of one of the plurality of image processing devices to create a
10          plurality of virtual optical centers; and
                  a support member intersecting an inner volume of the pyramid shaped element, the
11
            pyramid shaped element being secured to the support member and the plurality of image
12          processing devices being secured to the support member.
13
                11. The panoramic viewing apparatus of claim 10, wherein the plurality of image
14          processing devices are secured to a portion of the support member extending out from the
15          pyramid shaped element.

16               12. The panoramic viewing apparatus of claim 10, wherein the support member is
            hollow.
17

18          40.     The lower photograph in Exhibit “C” shows “image processing devices”

19   (cameras) un-“secured” from a “hollow” “support member” “secured” to and “extending out”

20   from an “inner volume” of a “pyramid shaped element” with “reflective side facts.” This

21   establishes that each of claims 10–12, and therefore 1–3, is infringed by the RoundTable product.
22          41.     Because, on information and belief, every accused product is structurally similar
23   to the RoundTable product, every accused product also infringes each of claims 1–3 and 10–12.
24          42.     Nevertheless, to simplify these proceedings, FullView asserts only claims 10–12.
25

26

27

28

     AMENDED COMPLAINT                              - 12 -                   Case No. 3:18-cv-00510
          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 13 of 67



 1                  Fraudulent Concealment, Willfulness and Exceptionality
 2
            43.     As alleged above, Microsoft and Polycom announced that Polycom would sell the
 3
     Microsoft Roundtable product renamed as the Polycom CX5000 on March 30, 2009, after which
 4
     FullView allegedly informed Polycom repeatedly that FullView’s license to Microsoft was “non-
 5
     sublicensable.” This prompted licensing discussions between the parties in 2009, under an NDA.
 6
            44.     On February 28, 2011, Microsoft gave FullView a notice to terminate its license
 7

 8   effective March 30, 2011. Upon FullView informing Polycom of this, the parties negotiated and

 9   entered into a patent license from FullView to Polycom as per their IPA effective April 1, 2011.

10          45.     In negotiating this IPA, as in 2009, Polycom led FullView to believe that

11   Polycom was embarking on new business activities that needed FullView’s permission and that

12   Polycom had not previously pursued any activity that might have required a FullView license.

13          46.     On November 29, 2012, on information and belief, Mr. Rutherford of Polycom’s

14   outside counsel law firm affirmed this understanding of FullView by misrepresenting to it that
15   sales of RoundTable (CX5000) by Polycom had been licensed thus: “All sales of RoundTable
16   were licensed through Microsoft as of March 30, 2011 and were licensed through Polycom as of
17   April 1, 2011.” Mr. Rutherford copied this email to Mr. Sayed Darwish, General Counsel of
18   Polycom, among others.
19          47.     This misrepresentation has only recently been brought to light by Polycom’s
20
     statement that “[i]n 2010 Polycom acquired manufacturing rights in the RoundTable product
21
     designed and launched by Microsoft in 2007.”
22
            48.     As Polycom’s “acquired manufacturing rights” could not include a (sub)license to
23
     FullView’s patents, the only Polycom CX5000 (Roundtable) sales that could have conceivably
24
     been “licensed through Microsoft” — subject to discovery of all Microsoft–Polycom agreements
25
     — are of products made by Microsoft, and not of any product made by Polycom.
26
            49.     At some point after 2008, Polycom discontinued making and selling CX5000, and
27
     instead began making and selling CX5000 Successor Products that are not licensed by the IPA.
28

     AMENDED COMPLAINT                              - 13 -                   Case No. 3:18-cv-00510
             Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 14 of 67



 1            50.    Concurrently, after the parties could not agree on royalties for CX5000 Successor

 2   Products, Polycom initiated the aforementioned IPX proceedings before the USPTO, in which,
 3   on information and belief, Polycom engaged in litigation abuse — designed to mislead and
 4   confuse the Examiner and the PTAB and to delay the proceedings — by inter alia insisting that
 5   prior art “Uehira” teaches “blind regions” and “offset viewpoints.”
 6            51.    Whereas Polycom conceded early in the IPX in response to FullView that
 7   “Uehira” does not teach “blind regions,” it insisted for close to three years in the same IPX — in
 8
     the face of textbook-like tutorials by FullView at the USPTO — that “Uehira” teaches “offset
 9
     viewpoints,” recanting this misrepresentation when and only when PTAB’s Original Decision
10
     disallowed all 39 claims of ’711 without explicitly relying on “Uehira” to teach “offset
11
     viewpoints.”
12
              52.    In its IPR Rehearing Request too, Polycom admitted it had “slightly exaggerated”
13
     the teachings of a prior art in its IPR Petition, but only after PTAB had already discovered this.
14
              53.    Polycom is a large, profitable and sophisticated multinational corporation in an
15
     industry that demands highly specialized expertise from its participants. Polycom not only
16
     employs full-time legal and intellectual property counsel, but also retains outside counsel for
17
     both. On information and belief, it made the following decisions with full knowledge of their
18
     potential legal and financial consequences:
19
       (i)    It made and sold CX5000 products prior to the IPA and then fraudulently concealed this.
20

21     (ii) It failed to disclose all its CX5000 sales and other dispositions as required by the IPA.

22    (iii) It gave a notice of termination of the IPA, but then disavowed this notice.

23     (iv) In the ensuing arbitration, its disclosures were misleading and inconsistent.

24     (v) It made and sold unlicensed CX5000 Successor Products worldwide starting at least 2012.

25     (vi) It made factual misrepresentations to the USPTO until they served no Polycom purpose.

26   FullView has direct personal knowledge of Mr. Rutherford and his co-partners in Polycom’s

27   outside counsel law firm participating in and representing Polycom in (i), (iii), (iv) and (vi).
28

     AMENDED COMPLAINT                                - 14 -                    Case No. 3:18-cv-00510
             Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 15 of 67



 1            54.    Then, on information and belief, Polycom’s infringement of FullView’s patents is

 2   willful because Polycom has known since at least 2009, before it entered into the IPA in 2011,
 3   that Microsoft had licensed these patents for the “very solution” “Polycom now uses” and yet:
 4     (i)    Polycom has conceded that it did not interrogate the validity or infringement of
 5            FullView’s patents until at least 2011–12, declaring in its answer to FullView’s
 6            complaint in the arbitration, ‘Polycom has since [entering into the IPA] learned that the
 7            CX[5000] “is not [a] Licensed Product,” because it does not infringe on a valid
 8
              enumerated patent.’ Polycom “learned” this from Mr. Rutherford and his law firm.
 9
       (ii) But given the direct involvement of Mr. Rutherford and his law firm in Polycom’s
10
              fraudulent concealment and other foregoing bad faith acts, Polycom cannot conceivably
11
              inoculate itself against FullView’s charge that it willfully infringed FullView’s patents by
12
              proffering a legal opinion on such infringement by Mr. Rutherford and his co-partners.
13
              Such reliance by Polycom would not be in good faith by a preponderance of the evidence.
14
      (iii) Independently, any opinion on the infringement of ’711 has no bearing on the willfulness
15
              of any infringement of ’143 or of any infringement of ’711 or ’143 prior to this opinion.
16
      (iv) Further, if Polycom received such an opinion only after Polycom’s infringement of
17
              FullView’s patents was a fait accompli, as FullView will establish, Polycom’s reliance on
18
              such an opinion even for subsequent infringement would not be in good faith.
19
       (v) Pertinently, as far back as April 21, 2008, Celestica, Inc. (“Celestica”), a multinational
20

21            electronics contract manufacturer of Polycom, had approached Dr. Nalwa to seek his help

22            in redesigning the RoundTable product for a client FullView now believes was Polycom.

23
                                                 COUNT 1
24
                                          (Patent Infringement)
25

26            55.    Plaintiff incorporates by reference all the allegations above.
27            56.    Plaintiff is the owner of the ’711 and ’143 Patents.
28

     AMENDED COMPLAINT                                - 15 -                    Case No. 3:18-cv-00510
          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 16 of 67



 1          57.     Polycom has infringed the ’711 and ’143 Patents by, without authority, consent,

 2   right or license, making, using, importing/exporting, offering for sale and/or selling products
 3   worldwide using the methods, products of methods and apparatuses claimed in these patents in
 4   this country. This conduct constitutes infringement under 35 U.S.C. § 271(a) and (g).
 5          58.     In addition, Polycom has infringed the ’711 and ’143 Patents in this country,
 6   through, inter alia, its active inducement of others to make, use, import/export, offer for sale
 7   and/or sell the systems, products, methods and products of methods claimed in one or more
 8
     claims of the ’711 Patent and the ’143 Patent. This conduct constitutes infringement under
 9
     35 U.S.C. § 271(b) and (g).
10
            59.     In addition, Polycom has infringed the ’711 and ’143 Patents in this country
11
     through, inter alia, providing and selling goods and services designed for use in practicing one or
12
     more claims of the patents, where the goods and services constitute a material part of the
13
     invention and are not staple articles of commerce and have no use other than infringing one or
14
     more claims of the patents. Polycom has committed these acts with knowledge that the goods
15
     and services it provides are specially made for use in a manner that directly infringed the ’711
16
     and ’143 Patents. This conduct constitutes infringement under 35 U.S.C. § 271(c).
17
            60.     The statute of limitations under 35 U.S.C. § 286 as it applies to any infringement
18
     by Polycom is tolled by (a) Polycom’s fraudulent concealment of such infringement and (b) the
19
     tolling agreement reached between the parties on June 27, 2019 and effective January 23, 2018.
20

21          61.     Polycom's infringing conduct is willful as provided in 35 U.S.C. § 284 and

22   exceptional as provided in 35 U.S.C. § 285.

23          62.     As a result of Polycom's infringement, FullView has been damaged.

24
     WHEREFORE, Plaintiff prays:
25
            a)      That this Court find Polycom has committed acts of patent infringement under the
26
                    Patent Act, 35 U.S.C. § 271;
27
            b)      That this Court enter judgment that:
28

     AMENDED COMPLAINT                               - 16 -                   Case No. 3:18-cv-00510
         Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 17 of 67



 1                (i)   The ’711 and ’143 Patents are valid and enforceable, and

 2               (ii) Polycom has willfully infringed the ’711 and ’143 Patents;
 3         c)     That this Court award Plaintiff the damages to which it is entitled due to
 4                Polycom's patent infringement, with both pre-judgment and post-judgment
 5                interest;
 6         d)     That this Court adjudge Polycom's infringement of the ’711 and ’143 Patents to
 7                be willful and it therefore increase damages to Plaintiff by three times the amount
 8
                  found or assessed pursuant to 35 U.S.C. § 284;
 9
           e)     That this Court adjudge this case to be exceptional and it therefore award Plaintiff
10
                  its attorney's fees and costs in this action pursuant to 35 U.S.C. § 285; and
11
           f)     That this Court grant Plaintiff such other and further relief, in law or in equity,
12
                  both general and special, to which it may be entitled.
13

14   Dated: November 27, 2019                               Respectfully submitted,

15                                                          /s/ Bruce Wecker
16                                                          BRUCE WECKER (CA Bar No. 078530)
                                                            bwecker@hausfeld.com
17
                                                            HAUSFELD LLP
18                                                          600 Montgomery Street, Suite 3200
19                                                          San Francisco, CA 94111
                                                            415-633-1908 telephone
20                                                          415-358-4980 fax
21                                                          Attorney for Plaintiff FULLVIEW, INC.
22

23

24

25

26

27

28

     AMENDED COMPLAINT                             - 17 -                      Case No. 3:18-cv-00510
         Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 18 of 67



 1                                 ECF CERTIFICATION
 2

 3         I, Bruce Wecker, am the ECF user whose ID and password are being used to file this

 4   AMENDED COMPLAINT.

 5
     DATED: November 27, 2019                    /s/ Bruce J. Wecker
 6                                                   Bruce J. Wecker
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     AMENDED COMPLAINT                         - 18 -                  Case No. 3:18-cv-00510
 Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 19 of 67




                                ȱ
           EXHIBITȱA:ȱ
    USȱPatentȱ6,700,711ȱ
 Panoramic viewing system
with a composite field of viewȱ

                                ȱ
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 20 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 21 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 22 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 23 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 24 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 25 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 26 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 27 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 28 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 29 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 30 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 31 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 32 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 33 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 34 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 35 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 36 of 67




                               ȱ
          EXHIBITȱB:ȱ
  USȱPatentȱ6,128,143ȱ
Panoramic viewing system
   with support stand
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 37 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 38 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 39 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 40 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 41 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 42 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 43 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 44 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 45 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 46 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 47 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 48 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 49 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 50 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 51 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 52 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 53 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 54 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 55 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 56 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 57 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 58 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 59 of 67
 Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 60 of 67




                                ȱ
           EXHIBITȱC:ȱ
    Photographsȱofȱtheȱ
RoundTableȱCameraȱHead,ȱ
Assembledȱ&ȱDisassembledȱ
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 61 of 67




                                                                  ȱ




                                                                  ȱ
    Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 62 of 67




ȱ
              EXHIBITȱD:ȱ
 RoundTableȱCompositeȱ
  ImagesȱofȱaȱYardstickȱ
PositionedȱAcrossȱaȱMirrorȱ
EdgeȱatȱDifferentȱDistancesȱ
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 63 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 64 of 67
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 65 of 67




                           ȱ
          EXHIBITȱE:ȱ
PhotographȱofȱaȱFullViewȱ
    PrototypeȱUsedȱtoȱ
 WebcastȱaȱPerformanceȱ
 byȱDavidȱBowieȱinȱ1999ȱ
Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 66 of 67




                                                                  ȱ
          Case 3:18-cv-00510-EMC Document 48 Filed 11/27/19 Page 67 of 67



 1                                   CERTIFICATE OF SERVICE
 2
            I, Bruce Wecker, declare that I am over the age of eighteen (18) and not a party to the
 3
     entitled action. I am of counsel at the law firm of HAUSFELD LLP, and my office is located at
 4
     600 Montgomery Street, Suite 3200, San Francisco, California 94111.
 5
            On November 27, 2019 I caused to be filed the following:
 6

 7                                       AMENDED COMPLAINT
 8
     with the Clerk of the Court using the Official Court Electronic Document Filing System which
 9
     served copies on all interested Parties registered for electronic filing.
10

11          I also certify that I caused true and correct Chambers Copies of the foregoing document

12   to be delivered to Judge Edward M. Chen pursuant to Civil L.R. 3-12(b) by noon of the
     following Court day.
13

14          I declare under penalty of perjury that the foregoing is true and correct.
15

16
     DATED: November 27, 2019                            /s/ Bruce J. Wecker
17                                                           Bruce J. Wecker

18

19

20

21

22

23

24

25

26

27

28

     AMENDED COMPLAINT                                 - 19 -                    Case No. 3:18-cv-00510
